EXHIBIT 99.1 ANADIGICS ANNOUNCES THAT IT CONTINUES TO NEGOTIATE WITH A COMPETING BIDDER WARREN, N.J., February 2 , 2016 — ANADIGICS, Inc. (Nasdaq: ANAD) (“ANADIGICS” or the “Company”) today announced that one of the entities previously designated by the Company's Board of Directors as an Excluded Party under the now-terminated November 11, 2015 agreement and plan of merger between the Company and affiliates of GaAs Labs, LLC ("Party B") delivered to the Company on February 1, 2016 a proposed set of amended terms to Party B's previously announced January 21, 2016 unsolicited proposed merger agreement, which, among other things, contains an offer to acquire the Company's common stock for a price of $0.78 per share (the "February 1, 2016 Party B Proposed Amendment"). Although the Company's Board of Directors believes that there remain certain outstanding issues in connection with the February 1, 2016 Party B Proposed Amendment that need to be resolved for the protection of the Company and its stockholders, the Board of Directors, after consultation with its financial and legal advisors, determined in good faith that the February 1, 2016 Party B Proposed Amendment constitutes an acquisition proposal that could reasonably be expected to lead to a Superior Offer, as defined in the previously announced January 15, 2016 agreement and plan of merger that the Company entered into with II-VI Incorporated ("II-VI") and an affiliate thereof (the "II-VI Merger Agreement"). Accordingly, at the direction of the Company's Board of Directors, the Company's management and its advisors have engaged in negotiations with Party B in an attempt to resolve the outstanding issues raised by the February 1, 2016 Party B Proposed Amendment. Although the Company and its advisors intend to continue to negotiate with Party B and, as may be useful, exchange draft term sheets and the like in connection with the February 1, 2016 Party B Proposed Amendment, there can be no assurance that the outstanding issues will be resolved to the satisfaction of the Company's Board of Directors and thus no assurance that the February 1, 2016 Party B Proposed Amendment will in fact lead ultimately to a Superior Offer. In accordance with the terms of the II-VI Merger Agreement, the Company has notified II-VI of the February 1, 2016 Party B Proposed Amendment and the determination by the Company's Board of Directors that said acquisition proposal could reasonably be expected to lead to a Superior Offer, as that term is defined in the II-VI Merger Agreement. About ANADIGICS, Inc. ANADIGICS, Inc. (NASDAQ:
